Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 10 recites "a computer readable storage medium".  The Specification recite a computer readable storage medium in paragraph 165, the specification however does not limiting computer readable medium to only non-transitory mediums, which does not meet the requirement presented by 35 U.S.C. 101 See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”)
In view of compact prospection if the claims recited “a non-transitory” computer readable storage medium… would overcome this rejection. Appropriate correction is required.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims 1, 10 and 19, specifically claim 1 recites "determining a plurality of third-party applications…; judging whether the third-party applications are installed, if a third-party application of the plurality of third-party applications is not installed; determining a recommendation result corresponding to the search information according to the search result”. These limitations could be reasonably and practically performed by the human mind, for instance based on observation, a determination can be made utlizing a third-party application, and determining if the third-party application is available and taking a step based on that determination. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “generating a virtual applications… acquiring a search results…”, “displaying a recommendation result…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims 1, 10 and 19 further recite “a memory coupled to a processor”, a cloud search-based recommendations, a third-party application, a apparatus, a computer program, a memory, a processor, a computer readable storage medium, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims 1, 10 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-9 and 11-18 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “sending the search information to the virtual application, and sending a search request to a server corresponding to the third-party application through the virtual application; receiving the search result that is fed back by the server and corresponding to the search request through the virtual application.” (claim 2), “acquiring the search result through the third-party application.” (claim 3), “sending the search information to the third-party application, and send the search request to the server corresponding to the third-party application through the third-party application; receiving the search result that is fed back by the server and corresponding to the search request through the third-party application.” (claim 4), “generating, by the virtual application, a first recommendation data object according to the acquired search result, and generating a first serialized data object corresponding to the first recommendation data object; and/or, after the acquiring the search result through the third-party application, the method further comprises: generating, by the third-party application, a second recommendation data object according to the acquired search result, and generating a second serialized data object corresponding to the second recommendation data object.” (claim 5), “wherein before the determining and displaying a recommendation result corresponding to the search information according to the search result, the method further comprises: receiving the first serialized data object and/or the second serialized data object sent by the virtual application and/or the third-party application; deserializing the first serialized data object and/or the second serialized data object to obtain the search result.” (claim 7), “wherein the determining and displaying a recommendation result corresponding to the search information according to the search result, comprises: determining searched content according to the search result, and determining the recommendation information from the searched content according to a preset recommendation rule; displaying the recommendation result according to the recommendation information.” (claim 8), “determining a search category according to the search information; determining a plurality of the third-party applications corresponding to the search category according to a preset corresponding relationship.” (claim 9). The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 10-19 are similar to claims 1-9 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.  In view of compact prosecution, if the claim limitations recited by claim 5 were amended to remove the “and/or” to “and”, and if claims 2, 3, and 5 were incorporated into claim 1, would move the additional elements provided from being generic recitation in view of the abstract idea to additional elements that would move the abstract idea to practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 9, 10-13 and 17-19  rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2014/0172840) in view of Chang (US 2014/0365462)

1. Kumar teaches, A cloud search-based recommendation (Paragraph 8, Kumar) method, comprising:
determining a plurality of third-party applications according to search information input by a user (Abstract, Kumar);
judging whether the third-party applications are installed (Paragraph 0040, 0042, - teaches judging whether the app is installed, Kumar), if a third-party application of the plurality of third party application is not installed (Paragraph 0034 – teaches “virtual app” or “cloud-based app” which is not installed locally, Kumar), … and acquiring a search result through the virtual application (Paragraph 5 – teaches search queries to acquiring search results from all the apps, whether virtual or locally installed, Kumar); 
determining and displaying a recommendation result corresponding to the search information according to the search result (Paragraph 5 – teaches ranked search results rendering to the user, Kumar).
Kumar does not teach or disclose, generating a virtual application for simulating the third-party application.
However, Chang teaches, generating a virtual application for simulating the third-party application (Fig 2b: 302, 304, 308, Paragraphs 0038-0048 – teaches generation and simulating a virtual third party app., Kumar). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Kumar’s invention to allow for generation of native application in other environment instance as taught by Chang, because both, Kumar and Chang are in the same field of endeavor as presenting search results utilizing different applications.  This would allow Kumar’s invention the ability to utilize applications that would not normally run in their local environment (computer), thereby  allowing for more device applications to be run on Kumar’s computer system (Abstract, Chang).

2. Kumar and Chang teach, The method according to claim 1, wherein the acquiring a search result through the virtual application, comprising:
sending the search information to the virtual application, and sending a search request to a server corresponding to the third-party application through the virtual application (Paragraph 0034 & 0037 – searches utlizing virtual application (cloud), Kumar);
receiving the search result that is fed back by the server and corresponding to the search request through the virtual application (Paragraph 0037 – search results from the cloud is fed back to third-party application).

3. Kumar and Chang teach, The method according to claim 1, wherein if the third-party application is installed, the method further comprises:
acquiring the search result through the third-party application (Fig 3: 312 – third-party application, Kumar).

4. Kumar and Chang teach, The method according to claim 3, wherein the acquiring the search result through the third-party application, comprising:
sending the search information to the third-party application, and send the search request to the server corresponding to the third-party application through the third-party application (Fig 3 – teaches sending search query to the search services, which sends the searches to search extender, which searches the third party apps, Kumar);
receiving the search result that is fed back by the server and corresponding to the search request through the third-party application (Fig 3: 342 – search results are received back, Kumar).

8. Kumar and Chang teach, The method according to claim 1, wherein the determining and displaying a recommendation result corresponding to the search information according to the search result, comprises:
determining searched content according to the search result, and determining the recommendation information from the searched content according to a preset recommendation rule (Fig 3: 344 – ranking search results, Kumar);
displaying the recommendation result according to the recommendation information (Fig 3:348 – displaying ranked results, Kumar).

9. Kumar and Chang teach, The method according to claim 1, wherein the determining a plurality of third-party applications according to search information input by a user, comprises:
determining a search category according to the search information (Paragraph 0036 – teaches entity types and categories, Kumar);
determining a plurality of the third-party applications corresponding to the search category according to a preset corresponding relationship (Paragraphs 0036 & 0043 – teaches associated relationships based on the registration request and the categories, Kumar).

Claims 10 and 19 are similar to claim 1 hence rejected similarly.
Claim 11 is similar to claim 2 hence rejected similarly.
Claim 12 is similar to claim 3 hence rejected similarly.
Claim 13 is similar to claim 4 hence rejected similarly.
Claim 17 is similar to claim 8 hence rejected similarly.
Claim 18 is similar to claim 9 hence rejected similarly.

Claims 5-7, 14 and 16  rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2014/0172840) in view of Chang (US 2014/0365462) further in view of Pal et al. (US 2019/0147086)

All the limitations of claim 3 are above.
5. The method according to claim 3, wherein after the acquiring the search result through the third-party application, the method further comprises:
generating, by the virtual application, a first recommendation data object according to the acquired search result (Paragraph 0034 – teaches virtual app (app 222), Fig 3: 342 – search results, Kumar).
and/or, after the acquiring the search result through the third-party application, the method further comprises:
generating, by the third-party application, a second recommendation data object according to the acquired search result (Fig 3:344 – ranked search results, Kumar).
The combination of Kumar and Chang do not explicitly teach or disclose, 
…generating a first and/or second serialized data object corresponding to the first and/or second recommendation data object.
However, Pal teaches, …generating a first and/or second serialized data object corresponding to the first and/or second recommendation data object (Paragraph 499, Fig 22: 2406 – teaches deserialization process of contents, which was serialized for transmission from the search service, wherein the content is partial search results, Pal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Kumar’s invention serialize and deserialize search results as taught by Pal, because both, Kumar and Pal are in the same field of endeavor as presenting search results utilizing different environments, wherein the environment in this case is a query language.  This would allow Kumar’s invention the ability to further integrate different environments by allowing for searching utilizing different query languages (Abstract, Pal).

6. The combination of Kumar, Chang and Pal teach, The method according to claim 5, wherein a third-party protocol is set for communication with a server, wherein the third-party protocol is automatically generated according to a preset field;
the generating, by the virtual application, a first recommendation data object according to the acquired search result, comprises: analyzing, by the virtual application, the search result according to the third-party protocol, acquiring first search data, and generating the first recommendation data object according to the first search data (Fig 3: 342 - search results based on the annotated search query, Kumar);
the generating, by the third-party application, a second recommendation data object according to the acquired search result, comprises: analyzing, by the third-party application, the search result according to the third-party protocol, acquiring second search data, and generating the second recommendation data object according to the second search data (Fig 3: 344 – ranked search results, Kumar).

7. The combination of Kumar, Chang and Pal teach, The method according to claim 5, wherein before the determining and displaying a recommendation result corresponding to the search information according to the search result, the method further comprises: receiving the first serialized data object and/or the second serialized data object sent by the virtual application and/or the third-party application; deserializing the first serialized data object and/or the second serialized data object to obtain the search result  (Paragraph 499, Fig 22: 2406 – teaches deserialization process of contents, which was serialized for transmission from the search service, wherein the content is partial search results, Pal, in combination with Kumar, Fig 3: 348 & 350 – displaying of ranked search results and rendering information ).

Claim 14 is similar to claim 5 hence rejected similarly.
Claim 16 is similar to claim 7 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159